Citation Nr: 0410569	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-03 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a gallbladder disorder 
with cholecystectomy, claimed as secondary to a service-connected 
hiatal hernia.

2.  Entitlement to an increase in a 30 percent rating for a hiatal 
hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to January 
1995.

This case comes before the Board of Veterans' Appeals (Board) from 
a September 2002 RO decision which denied service connection for a 
gallbladder disorder with cholecystectomy, claimed as secondary to 
a service-connected hiatal hernia.  The RO also denied an increase 
in a 30 percent rating for a hiatal hernia.  In December 2003, the 
veteran testified at a hearing before the Board.


FINDINGS OF FACT

1.  The veteran's gallbladder disorder with cholecystectomy began 
years after service, was not caused by any incident of service, 
and was not caused or worsened by a service-connected hiatal 
hernia.

2.  The veteran's hiatal hernia is manifested by such symptoms as 
frequent epigastric pain, vomiting, nausea, and hematemesis; and 
the symptoms are productive of severe impairment of health.


CONCLUSIONS OF LAW

1.  A gallbladder disorder with cholecystectomy was not incurred 
in or aggravated by active service, and is not proximately due to 
or the result of a service-connected hiatal hernia.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2003).  

2.  The criteria for higher rating of 60 percent for a hiatal 
hernia have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.114, Diagnostic Code 7346 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from January 1993 to 
January 1995, and she reportedly had earlier reserve service.  Her 
service medical records show treatment for a hiatal hernia, and 
are negative for any indication of a gallbladder condition.

In September 1995, the RO granted service connection for a hiatal 
hernia with reflux, assigning a noncompensable rating for the 
condition.

At a March 2000 VA examination, diagnoses included severe 
gastroesophageal reflux disease (GERD) and esophagitis, with early 
evidence of stricture in the distal esophagus.  VA medical records 
in 2000 show the veteran was treated for various health problems 
including her hiatal hernia condition.

In August 2000, the RO granted an increased rating, to 30 percent, 
for the veteran's service-connected hiatal hernia.

VA medical records dated in 2001 show the veteran being 
hospitalized after experiencing abdominal pain in March 2001.  She 
was noted as having a gallstone at this time, and had nausea and 
vomiting and was anemic.  In May 2001 she reported that she had 
been having dark stools for the previous two or three days.  She 
was also taken to the hospital by ambulance in May 2001 after 
experiencing lower abdominal discomfort.  In June 2001, she 
reported persistent pain and discomfort in the right upper 
quadrant, along with indigestion.  A work-up at this time revealed 
cholelithiasis (gallstones).  In July 2001 she underwent a 
cholecystectomy (surgical removal of the gallbladder), and 
pathology confirmed the presence of gallstones (calculi).  In 
December 2001 she reported that she had been having intermittent 
epigastric pain for the previous two weeks.  She said that her 
pain increased after eating, and felt like heartburn.  She also 
reported experiencing dark stools in December 2001.

In January 2002, the veteran submitted her claims for service 
connection for a cholecystectomy as secondary to her service-
connected hiatal hernia, and for an increased rating for her 
service-connected hiatal hernia.

VA medical records dated in 2002 show the veteran being seen with 
complaints of diarrhea for three weeks and intermittent abdominal 
pain in April 2002.  She denied vomiting at this time and reported 
no significant unexplained weight loss.  In October 2002, she 
reported that she was having heartburn and vomiting occasionally.  
In December 2002 she reported abdominal pain for the previous 
three weeks, and said that she had been experiencing indigestion 
and loose stools on occasion.  

In August 2002, the veteran was given a VA examination regarding 
her esophagus and hiatal hernia.  She stated that she had 
occasional pain at the site of her cholecystectomy, but had no 
problems otherwise from the cholecystectomy.  Regarding her hiatal 
hernia, she stated that she continued to have epigastric pain with 
regurgitation of acidy liquid and food.  She reported nausea with 
occasional vomiting.  She said she occasionally had blood-stained 
vomiting.  She reported no blood in her stool.  She said she was 
unable to sleep on a flat surface and normally used a few pillows 
to keep her head elevated.  She reported difficulty swallowing 
solid foods and said that they stuck in her esophagus.  She said 
that she had to drink liquids to push the food down.  She 
indicated that drinking liquids was usually not a problem but 
sometimes she experienced a choking sensation due to spasm.  She 
was unable to tolerate spicy foods, fried foods, or coffee.  She 
said she had experienced periods of diarrhea for the past year.  
She was currently taking medication, and reported that she had 
lost approximately 20 pounds over the previous two months.  On 
physical examination, she did not appear to be in any acute 
distress.  Examination of the abdomen revealed a well-healed scar 
at the site of the cholecystectomy.  There was no evidence of 
keloid formation, and it was not sensitive to touch.  There was no 
evidence of incisional hernia.  The abdomen was soft and bowel 
sounds were present, with no mass being palpable within the 
abdominal cavity.  With deep palpation there was pain in the 
epigastrium with some tenderness.  There was no evidence of an 
inguinal hernia and no blood in the stool.  It was noted that the 
veteran had anemia due to vaginal bleeding which was improving.  A 
barium swallow upper GI series revealed a small sliding hiatal 
hernia with GERD.  Previously noted esophagitis of the distal 
esophagus had resolved.  The examiner's diagnoses included sliding 
hiatal hernia with GERD, with a history of severe esophagitis and 
mild stricture of the distal esophagus.  Also diagnosed was status 
post cholecystectomy which was asymptomatic.  The examiner opined 
that there was no relation between the veteran's cholecystectomy 
and her service-connected hiatal hernia with GERD.

VA medical records dated in 2003 show the veteran being seen with 
complaints of abdominal pain in February 2003.  She said that she 
had band-like abdominal pain with radiation to her back.  She 
reported having this pain about three times a day, mainly in the 
evenings and lasting from 20 to 30 minutes.  The pain eventually 
decreased on its own.  She reported nausea and occasional vomiting 
with the pain.  She reported no GI bleeding, and said that her 
appetite was poor but her weight was stable.  She had regular 
bowel movements, and no fevers.  A barium swallow and upper GI 
series at this time showed a small sliding hiatal hernia with 
GERD.  Previously noted esophagitis of the distal esophagus had 
resolved.  Otherwise, the barium swallow and upper GI series was 
normal.  Treatment notes from March 2003 show complaints of 
abdominal pain and nausea, vomiting, and diarrhea for three days.

In December 2003, the veteran appeared at a hearing before the 
Board.  She testified that she experienced severe epigastric pain 
with her hiatal hernia, and vomited occasionally.  She said that 
there was blood in her vomit on occasion.  She stated that her 
food didn't digest properly because of her hiatal hernia, and she 
lacked an appetite because of the pain associated with eating.  
She said that she was not eating properly.  She testified that she 
experienced pain on a daily basis, and had been vomiting up blood 
for approximately three or four months.  She said that there was 
not a lot of blood, but rather a few little drops.  She stated her 
belief that her hiatal hernia had caused conditions which led to 
her gallstones and eventual cholecystectomy.  She said that she 
slept in an elevated position with three pillows underneath her.  
She stated that she didn't recall a doctor having told her that 
her cholecystectomy was related to her hiatal hernia.  She said 
that she was taking daily medication for her hiatal hernia.

II.  Analysis

The file shows that through correspondence, the rating decision, 
the statement of the case, and the supplemental statement of the 
case, the veteran has been notified of the evidence necessary to 
substantiate her claims.  Relevant medical records have been 
obtained and a VA examination has been provided.  The Board finds 
that the notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

1.  Service connection for a gallbladder disoreder with 
cholecystectomy

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be 
rebuttably presumed for certain chronic disorders, including 
calculi of the gallbladder, if manifest to a compensable degree 
within the year after active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability which 
is proximately due to or the result of an established service-
connected disorder.  38 C.F.R. § 3.310.  Secondary service 
connection may be found in certain instances in which a service-
connected disability aggravates another condition.  When 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected condition, 
the veteran shall be compensated for the degree of disability (but 
only that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran's service medical records are negative for a 
gallbladder disorder, and no such condition is shown for years 
after her 1995 discharge from active duty.  Medical records from 
2001 show the veteran then had gallstones, and in that same year 
she underwent a cholecystectomy (surgical removal of the 
gallbladder).  It is neither claimed nor shown that this condition 
is directly related to service.

The veteran asserts that her gallbladder disorder with 
cholecystectomy is related to her service-connected hiatal hernia, 
and thus should be service-connected on a secondary basis.  The 
only medical evidence in this regard is the opinion expressed by 
the 2002 VA examiner that there was no relation between the 
service-connected hiatal hernia and the gallbladder disorder with 
cholecystectomy.  While the veteran has expressed her belief that 
there is such a relationship, as a layman she has no competence to 
give a medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The weight of the credible evidence establishes that the veteran's 
gallbladder disorder with cholecystectomy began years after 
service, was not caused by any incident of service, and was not 
caused or worsened by her service-connected hiatal hernia.  A 
gallbladder disorder with cholecystectomy was not incurred in or 
aggravated by active service, and is not proximately due to or the 
result of a service-connected disability.  The requirements for 
direct or secondary service connection are not met.  The 
preponderance of the evidence is against the claim for service 
connection for a gallbladder disorder with cholecystectomy.  Thus 
the benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

2.  Increased rating for hiatal hernia

The veteran claims an increase in a 30 percent rating assigned for 
her service-connected hiatal hernia.

When rating the veteran's service-connected disability, the entire 
medical history must be considered.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, the present level of disability is 
of primary concern in a claim for an increased rating; the more 
recent evidence is generally the most relevant in such a claim.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Diagnostic Code 7346 governs disability ratings for hiatal hernia.  
A 30 percent rating is assigned for persistently recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of considerable impairment of 
health.  A 60 percent rating is assigned for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Code 7346.

Recent medical examination and treatment records show that the 
veteran experiences frequent GERD symptoms, nausea, vomiting, and 
epigastric pain.  Hematemesis has been reported in more recent 
records and in her testimony before the Board.  Melena has been 
suggested in some records.  Although associating it with vaginal 
bleeding, medical records also mention the presence of anemia.  
The veteran has indicated that she has difficulty swallowing solid 
foods and has to drink liquids to get solid foods down.  At her 
most recent VA examination, she reported that she had lost 20 
pounds in the preceding two months.  

Upon consideration of the above evidence, the Board notes that not 
all of the symptoms associated with a 60 percent rating for a 
hiatal hernia are shown.  However, several of the symptoms 
indicated are present, and the evidence as a whole suggests 
serious impairment of health as a result of a hiatal hernia.  
Bearing in mind the benefit-of-the-doubt doctrine, the Board finds 
that the overall disability picture presented by the veteran's 
hiatal hernia more nearly approximates the criteria for the next 
higher evaluation of 60 percent rating, and an increased rating to 
such level is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21.



ORDER

Service connection for a gallbladder disorder with 
cholecystectomy, claimed as secondary to a hiatal hernia, is 
denied.

A higher rating of 60 percent for a hiatal hernia is granted.





	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



